 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    PATRICK BRADY,                                       No. 2:21-cv-0489 AC P
12                        Plaintiff,
13            v.                                           ORDER FOR PAYMENT OF INMATE
                                                           FILING FEE
14    SCOTT JONES, et al.,
15                        Defendants.
16

17   To: The Sheriff of Sacramento County, Attention: Inmate Trust Account, 651 I Street,

18   Sacramento, California 95814:

19           Plaintiff, a county jail inmate proceeding in forma pauperis, is obligated to pay the

20   statutory filing fee of $350.00 for this action. Plaintiff is assessed an initial partial filing fee of 20

21   percent of the greater of (a) the average monthly deposits to plaintiff’s trust account; or (b) the

22   average monthly balance in plaintiff’s account for the 6-month period immediately preceding the

23   filing of this action. 28 U.S.C. § 1915(b)(1). Upon payment of that initial partial filing fee,

24   plaintiff will be obligated to make monthly payments in the amount of twenty percent of the

25   preceding month’s income credited to plaintiff’s trust account. The Sacramento County Sheriff is

26   required to send to the Clerk of the Court the initial partial filing fee and thereafter payments from

27   plaintiff’s inmate trust account each time the amount in the account exceeds $10.00, until the

28   statutory filing fee of $350.00 is paid in full. 28 U.S.C. § 1915(b)(2).
                                                          1
 1          Good cause appearing therefore, IT IS HEREBY ORDERED that:
 2          1. The Sheriff of Sacramento County or a designee shall collect from plaintiff’s inmate
 3   trust account an initial partial filing fee in accordance with the provisions of 28 U.S.C.
 4   § 1915(b)(1) as set forth in this order and shall forward the amount to the Clerk of the Court. The
 5   payment shall be clearly identified by the name and number assigned to this action.
 6          2. Thereafter, the Sheriff of Sacramento County or a designee shall collect from
 7   plaintiff’s inmate trust account monthly payments in an amount equal to twenty percent (20%) of
 8   the preceding month’s income credited to the inmate’s trust account and forward payments to the
 9   Clerk of the Court each time the amount in the account exceeds $10.00 in accordance with 28
10   U.S.C. § 1915(b)(2), until the $350.00 filing fee for this action has been paid in full. The
11   payments shall be clearly identified by the name and number assigned to this action.
12          3. The Clerk of the Court is directed to serve a copy of this order and a copy of plaintiff’s
13   signed in forma pauperis affidavit on the Sheriff of Sacramento County, Attention: Inmate Trust
14   Account, 651 I Street, Sacramento, California 95814.
15          4. The Clerk of the Court is directed to serve a copy of this order on the Financial
16   Department of the court.
17   DATED: May 11, 2021
18

19

20

21

22

23

24

25

26

27

28
                                                        2
